Caldwell, J.
There is but a single point involved in this suit, and that is whether article 229 of Paschal’s Digest is a “ statute of limitation” in the sense as used in ordidance 11, section 6, constitution of 1866. [Paschal’s Dig., Art. 4631o.]
In Ryan v. Flint & Chamberlin, decided at the present term of this court, [ante 382,] we held that a similar statute was not. We there defined a “ statute of limitation,” *499and as this article does not come within the rule, it cannot be so held.
It follows, as suit was not commenced to the first term of the district court (or the second, with cause shown, &c.) after the cause of action accrued, the endorser is not liable. A parol agreement to forbear suing is not sufficient.
The judgment of the court below is reversed as to Mc-Clelland, administrator, and the cause
Dismissed.